OPINION — AG — IN EFFECT YOU ASK "A CERTAIN MR. LIEB, A `TERMINTE OPERATOR', DEPOSITED WITH YOUR DEPARTMENT, AS PROVIDED BY 2 Ohio St. 1961 3-163 [2-3-163], A $2,000.00 CASH BOND OR DEPOSIT FOR THE REMAINDER OF THE FISCAL YEAR ENDING JUNE 30, 1961 (IN LIEU OF A $2,000 PERFORMANCE BOND ISSUED BY A LICENSED BONDING COMPANY) IN ORDER TO PROCURE A "TERMINATE OPERATOR'S LICENSE" FOR THE REMAINDER OF SAID LICENSE YEAR, WHICH BOND, ACCORDING SAID SECTION * * * ANSWER: THIS BEING TRUE, SAID CASH BOND OR DEPOSIT CANNOT BE USED TO SATISFY THE PROVISIONS OF 2 Ohio St. 1961 3-163 [2-3-163] FOR THE LICENSE YEAR BEGINNING JULY 1, 1963 AND ENDING JUNE 30, 1964. CITE: OPINION NO. AUGUST 31, 1960 — CORNELIUS, 12 Ohio St. 1961 95 [12-95] (FRED HANSEN)